Case 5:18-cr-50013-TLB Document 53 _ Filed 02/11/21 Page 1 of 2 PagelD #: 142

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FAYETTEVILLE DIVISION
UNITED STATES OF AMERICA PLAINTIFF
v. CASE NO. 5:18-CR-50013
DARRIUS GREEN DEFENDANT
ORDER

 

Now pending before the Court is the Report and Recommendation (“R&R”) (Doc.
51) of Chief United States Magistrate Judge Erin L. Wiedemann, filed on January 28,
2021. Defendant was sentenced in this Court to sixty months of imprisonment, “[to] run
concurrently to any undischarged portion of the defendant’s parole violation in
Washington County, Arkansas, Circuit Court Docket Number CR 2009-2019, pursuant to
USSG § 5G1.3(d).” (Doc. 45, p. 2). Defendant’s Motion Requesting Credit (Doc. 50)
claims that the Bureau of Prisons (“BOP”) incorrectly calculated his time in custody. He
maintains that he complained to the BOP about the error, but no changes were made.
He believes he has now exhausted his administrative remedies.

The R&R correctly observes that Defendant's Motion is more properly viewed as
a petition for writ of habeas corpus under 28 U.S.C. § 2241. The Bureau of Prisons is
considered Defendant's “custodian” for purposes of calculating his detention credit, and
the only jurisdictions where he may seek relief under § 2241 are: (1) the district where he
is currently confined (the Western District of Oklahoma), (2) the United States District
Court for the District of Columbia, or (3) any district where the Bureau of Prisons maintains

an office. See United States v. Chappel, 208 F.3d 1069, 1070 (8th Cir. 2000).
Case 5:18-cr-50013-TLB Document53 _ Filed 02/11/21 Page 2 of 2 PagelD #: 143

Defendant filed a timely objection to the R&R on February 8, 2021. (Doc. 52). He
claims without citation to legal authority that this Court “does have jurisdiction” over his
petition. /d. Defendant is incorrect for the reasons stated in the R&R, and his objection
is OVERRULED.

Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 51) is
ADOPTED IN ITS ENTIRETY, and Defendant's Motion Requesting Credit (Doc. 50) is

DENIED WITHOUT PREJUDICE for lack of jurisdiction.

    
 
  

IT IS SO ORDERED on this day of Fébruary, 2021.

 

OTHY L. BROOKS
UNITED STATES DISTRICT JUDGE

Cee
